In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Queens County (Calabretta, J.), dated November 20, 1980, which, inter alia, referred the matter to Trial Term, Part I, for a hearing and determination of the issue of whether the subject policy had been canceled prior to the date of the accident. Appeal dismissed, sua sponte, without costs or disbursements. (See Bagdy v Progresso Foods Corp., 86 AD2d 589; Sklarin v Sklarin, 86 AD2d 606.) Mollen, P. J., Lazer, Cohalan and Thompson, JJ., concur.